DETAILED ACTION
The papers submitted on 9 August 2021, amending claims 1, 4-10, 14-24, and canceling claim 2, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-22 have been amended such that they are no longer grouped with the product claims. Therefore they are no longer considered withdrawn and will be examined on the merits. However, claim 25 has not been amended and remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 July 2019.
Claim Objections
Claims 14 are objected to because of the following informalities:
In claim 14, the amended claim recites, “to form a the one or more local substructures”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims recite, “to form one or more local substructures not forming part of the grid pattern, wherein parts of the fiber material forming the ribs are interwoven with ends of the fiber material forming the local substructures”. However it is unclear how the local substructures can be both interwoven with the ribs and also not part of the ribs/grid pattern. The Examiner interprets the claim to mean that the local substructures do not form the overall grid pattern, but may be incorporated into portions of the grid 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,510,757 B2) in view of Younie et al. (US 5,817,269 A).
Regarding claim 1 or 16, Lee discloses a process of manufacturing a grid structure of a layered composite material comprising fibers and resin (title/abstract), the process comprising: 
forming a grid of intersecting ribs 12 (FIG. 1, 3:28+) on a unitary sheet 22 (3:62+), the material of ribs 12 is a graphite/polymeric material combination having multiple tows of fibers running parallel to one another in a direction of a rib length (4:31+), this is equated with the claimed laying fiber material up on a base tool to form intersecting ribs defining a grid with a plurality of cavities; 

placing tool 68, equated with the claimed expansion blocks of claim 1, at positions of the cavities (FIG. 7, 7:20+); 
heating the assembly under pressure to activate the resin and impregnate the fiber material of the ribs and the local substructures with a resin (FIG. 7, 7:40+); and
consolidating the ribs and the local substructures jointly to form the grid structure (FIG. 7, 7:48+ and 9:9+).
Lee does not appear to expressly disclose that the fiber material forming the ribs are interwoven with ends of the fiber material forming the local substructures.
However, Younie discloses a method and tooling for fabricating complex composite parts such as rib/skin interfaces similar to Lee’s grid and/or the claimed grid (title/abstract, FIG. 3), wherein the material forming the spar or rib is interwoven with the skin layer (FIG. 3).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Lee to include the interweaving of Younie, in order to provide a stronger joint by increasing the joint’s surface area. Additionally, the interweaving meets the plain and ordinary meaning of the claimed “not forming part of the grid pattern” as the grid pattern is formed by the ribs while the local substructures form the cavities.
Regarding claim 3, Lee discloses the fiber material forming the ribs comprises pre-impregnated or prepreg tows and the fiber material forming the local substructures comprises prepreg plies (4:26+).
Regarding claim 10, Lee discloses a compaction pressure is exerted onto the laminate edge during consolidation (FIG. 7, 7:40+ and 9:9+).

Regarding claim 12, Lee discloses the cap members 16 are formed from one or more layers of pre-impregnated cloth material (4:28+), which is equated with the patches comprises one or more plies.
Regarding claim 13, Lee discloses a tool 68 is used with a recess tailored to accommodate material for the cap members 16 (FIG. 4-5, 7).
Regarding claims 14-15, Lee discloses tows or plies are stacked to form a cap member or local substructure, as in claim 14, and the cap member or local substructure bridges adjacent ribs, as in claim 15 (FIG. 1-3 and 7).
Regarding claim 20,  Younie suggests at least a part of the layers of the rib overlap layer ends of the laminate edge section, wherein the overlapping parts of the layers of the rib gradually drop off, while the overlapped parts of the layers of the laminate edge section gradually build up (FIG. 3).
Regarding claim 21, Younie suggests the overlapping parts form an inclined stack of interwoven layer ends with an angle of inclination relative to the surface of the laminate edge section of at most about 70 degrees (FIG. 3).
Regarding claim 22, Lee suggests at least one structure in a cavity bordered by intersecting ribs, said structure interfacing at least one of the intersecting ribs (FIG. 1-2, 4:28+). 
Regarding claim 23, Lee discloses a unitary sheet 22 can optionally be bonded to end faces of the grid 11 as well as each of the cap end walls 20. The purpose of unitary sheet 22 is to provide a smooth, continuous outer surface for cellular composite structure 10 (3:62+). This is equated with the claimed placing one or more layers of fiber material on the base tool and/or over the ribs and the expansion blocks to form an outer skin.
.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,510,757 B2) in view of Younie et al. (US 5,817,269 A) as applied to claim 1 above, further in view of Brand (US 5,200,251 A).
Lee does not appear to expressly disclose that after curing connection structures are provided in the laminate edge .
However, Brand discloses a method for forming a similar composite iso-grid (title/abstract) in which the structures are included for incorporation the joint at the ends of a structure such as an intertank adapter. This concept is also applicable to reinforcement for access doors, cut-outs, and for ring frame attachment (2:25-44).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lee to include forming structures for connecting of Brand, in order to improve the gird around these connections.
Allowable Subject Matter
Claims 4-8, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Specifically, the closest prior art does teach or render obvious the claimed, “laminate with a section with a thickness gradually increasing towards a row of terminal ends of the intersecting ribs.” This feature is best demonstrated in FIG. 1 element 13, reproduced below. 

    PNG
    media_image1.png
    235
    311
    media_image1.png
    Greyscale

The prior art is either silent to the edge structure or suggests that the ribs should have a gradually decreasing thickness towards their terminal ends, e.g. Brand (US 5,200,251 A).
Response to Arguments
Applicant's arguments filed 09 August 2021 have been fully considered but they are not persuasive. Applicant contends that the prior art fails to discloses that the claimed local substructures are not forming part of the grid pattern. However, such a recitation necessitated a new 112 rejection as discussed above and would not overcome the prior art. In particular, it is unclear how the claimed substructures could be interwoven with the ribs while at the same time not being part of the grid structure. The ribs form the grid structure and if the substructure is interwoven with the ribs it must form a portion of the grid. Therefore the Examiner has interpreted the amended claim limitation, “not forming part of the grid pattern” to mean that the local substructures do not create the grid pattern but may be interwoven portions of the ribs which form the grid pattern. With respect to the Lee, the Examiner considers the cap sheet or end wall 20 including riser walls 17, 18, 19 to be the local substructure. Said cap sheet does not form a grid pattern (FIG. 1), rather the pattern is formed by the intersecting ribs 12. As suggested by Younie, the riser walls 17, 18, 19 may be interwoven with the ribs 12 but do not form portions of the grid pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742